Citation Nr: 0404291	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-07 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to polio vaccine.

2.  Entitlement to service connection for tinnitus, claimed 
as due to aggravation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The appellant served on active duty from June 1972 to March 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

The appellant alleges that his complete service medical 
records have not been obtained.  Specifically, he alleges 
that he was hospitalized in Fort Knox, Kentucky, for 
approximately one week in August 1972.  Another attempt to 
obtain these records should be made.

Further, records received from one of the appellant's private 
physicians indicates that the appellant has filed a claim for 
disability benefits from the Social Security Administration 
(SSA).  The records considered by that agency in making a 
decision on his claim, including a copy of any decision 
itself, should be obtained.  See 38 U.S.C.A. § 5103A(c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2003); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Martin v. 
Brown, 4 Vet. App. 136 (1993) (not only must the final Social 
Security Administration decision be obtained, but all records 
upon which that decision was based must be obtained as well).

Additionally, VA is required to provide a medical examination 
when such a decision is necessary to make a decision on a 
claim.  An examination is deemed "necessary" if the 
evidence of record includes competent evidence that the 
claimant has a current disability and that the disability may 
be associated with the claimant's military service but the 
case does not contain sufficient medical evidence for a 
decision to be made.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4) (2003).  With regard to the 
appellant's chronic fatigue syndrome claim, the record shows 
diagnoses of chronic fatigue syndrome.  W. M., M.D. (Dr. M.) 
has indicated that the chronic fatigue syndrome could have 
been due to the appellant's receipt of a polio vaccine during 
his military service.  The appellant has not been afforded a 
VA examination to determine whether the appellant's chronic 
fatigue syndrome is related to his service.  The appellant 
should undergo a VA chronic fatigue syndrome examination.

Similarly, the appellant has complained of a ringing in his 
ears since before he entered service.  He claims that his 
symptoms increased during service.  The appellant is 
competent to report readily observable symptoms, such as 
ringing in his ears.  See Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994).  However, there is no medical evidence 
relating the appellant's alleged tinnitus to any event or 
injury in service.  As a layperson, the appellant is not 
competent to provide a medical diagnosis or a medical nexus.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
Hayes v. Brown, 9 Vet. App. 67, 72 (1996) (holding that, 
although a lay person can certainly provide an account of 
symptoms he experiences, a lay person is not competent to 
provide a medical diagnosis).  The appellant should undergo a 
VA audio examination to determine whether his alleged 
tinnitus was aggravated by his military service.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5102, 5103), and 
any applicable legal precedent or other 
statutory requirements are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (2003).

2.  The RO should contact the National 
Personnel Records Center (NPRC) to obtain 
the appellant's service medical records, 
including clinical records of inpatient 
treatment at Ireland Army Community 
Hospital in Fort Knox, Kentucky (the 
veteran alleges treatment for one week in 
August 1972 for pneumonia).  All 
responses, including any additional 
medical records, should be associated 
with the appellant's claims folder.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  Thereafter, the appellant should be 
afforded the appropriate VA examination 
to determine whether the appellant has a 
chronic fatigue syndrome that is related 
to his military service.  The claims 
folder, including the appellant's service 
medical records and the November 29, 2001 
statement by W. M., M.D. (Dr. M), should 
be made available to the examiner for 
review before the examination.  The 
examiner should state in the examination 
report that the claims folder has been 
reviewed.

The examiner should express an opinion as 
to whether the appellant has chronic 
fatigue syndrome that is "due to," 
"more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
appellant's military service, including 
the receipt of polio vaccine.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  The appellant should be afforded a VA 
audio examination to determine whether 
the appellant has tinnitus that was 
aggravated during his military service.  
The claims folder, including the 
appellant's service medical records, 
service personnel records indicating that 
the appellant was a clerk typist, and 
statements from the appellant dated in 
August 2001 and March 2003, should be 
made available to the examiner for review 
before the examination.  The examiner 
should state in the examination report 
that the claims folder has been reviewed.

The examiner should express an opinion as 
to whether it is "more likely than not" 
(likelihood greater than 50%), "at least 
as likely as not" (50%), or "less 
likely than not" (less than 50% 
likelihood) that the appellant's tinnitus 
increased in severity during his military 
service.  (Temporary flare-ups are not 
considered increases in severity.)  If 
so, is it clear that the increase in 
disability was due to the natural 
progress of the disease?

Again, the term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The SSOC should set forth all pertinent 
laws and regulations and should include a 
discussion of the application of those 
laws and regulations to the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


